Citation Nr: 1237122	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  05-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	J. Kyle Komenda, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for hepatitis B, residuals of a left foot fracture, back sprain, and exposure to Agent Orange, and a February 2007 decision which denied entitlement to TDIU. 

The Veteran testified at personal hearings before a Decision Review Officer (DRO) and Veterans Law Judge (VLJ) R. Pelletier.  Transcripts of the hearings are of record. 

By decision dated May 2008, the Board denied the Veteran's claims of entitlement to service connection for hepatitis B, residuals of left foot fracture and exposure to Agent Orange.  The Board also denied the claim of entitlement to TDIU, and dismissed without prejudice the claim of service connection for back sprain.

Thereafter, the Veteran appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated March 23, 2011, the Court vacated the Board's decision for the claims of entitlement to service connection for hepatitis B and residuals of left foot fracture, as well as the claim of entitlement to TDIU for consideration of additional issues.

Notably, the VLJ who conducted the hearing in March 2008 retired from the Board.  In June 2011, the Veteran was offered an opportunity for another hearing before a VLJ who would be deciding his case.  In a statement signed on July 27, 2011, the Veteran indicated his desire for adjudication of his case without another hearing.

In March 2012, the Board denied the service connection claim for residuals of left foot fracture, and remanded the issues of entitlement to service connection for hepatitis B and entitlement to TDIU for additional development.

In a rating decision dated August 2012, the RO granted the claim of entitlement to TDIU effective to the date of claim, January 7, 2004.  As this represents a complete grant of the benefits sought on appeal, this claim is no longer before the Board.

A review of the Virtual VA paperless claims processing system reveals additional documents which are not pertinent to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's military service included open skin exposure to blood and bodily fluids from deceased military members during body bag transfers.

2.  The Veteran's blood exposure during active service is his only known risk factor for contracting hepatitis B; resolving reasonable doubt in favor of the Veteran, the Veteran's hepatitis B is deemed to have been due to his inservice blood exposure.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hepatitis B have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for hepatitis B.  In a questionnaire received in May 2004, the Veteran denied a history of hepatitis risk factors such as intravenous drug use, use of intranasal cocaine, hemodialysis, tattoos or body piercings, sharing toothbrushes or razor blades, acupuncture with non-sterile needles, blood transfusion, or being exposed to contaminated blood or fluids as a healthcare worker.

However, the Veteran has testified to performing body bag transfer duties during the Vietnam War which he claims exposed him to contaminated blood products and bodily fluids.  He has described the body bags as leaking bodily fluids which would contact open skin surfaces due to cuts and scrapes.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

The facts of this case may be briefly summarized.  The Board finds no evidence of record impeaching the veracity of the Veteran's assertions of open skin exposure to blood and bodily fluids from deceased military members during body bag transfers.  There is no dispute that the Veteran's service treatment records do not disclose any evidence of hepatitis B and that the first evidence that the Veteran tested positive to hepatitis B occurred in 1988, as a result of blood testing conducted by The American Red Cross when the Veteran attempted to donate blood.

Thus, the dispositive issue on appeal concerns whether it is at least as likely as not that the Veteran's hepatitis B results from his open skin exposure to blood and bodily fluids from deceased military members during body bag transfers.  The Board sought medical opinion on this issue with a March 2012 remand decision.  The VA opinion obtained, dated July 2012, states as follows:

As per the S[T]R, [the Veteran] had no history for risk factors to contract hepatitis B infection.  He also had no documented diagnosis and treatment for hepatitis B in service.  As per the C file review, back in October 28, 1988 during blood donation, he was told by American Red Cross society that he had hepatitis.  He had test for hepatitis here at Beckley VAMC back in 11/13/2003 and turned out hepatitis B positive and hepatitis C negative.  The Veteran reports that he may have been exposed to this infection during transferring the dead body, but unfortunately, as per medical literature, this is not a risk factor for contracting hepatitis B infection.  Therefore, as a medical professional[,] I can not tell how, when and where he [was] infected by Hepatitis B virus.  Bllood [sic] work up on June 19, 2012 revealed negative for hepatitis B infection. 

The Board finds that the July 2012 VA medical opinion is inadequate for rating purposes.  The examiner asserts that medical literature does not support "transferring [a] dead body" as a risk factor for contracting hepatitis B infection.  Yet, the Veteran has testified to open skin exposure to blood and bodily fluids.  VA's own questionnaire cites "contaminated blood or fluids" as a potential hepatitis risk factor.  

The Board has also self-researched information published by the Center for Disease Control (CDC) which states that hepatitis B is usually spread when blood, semen, or other body fluids from a person infected with the Hepatitis B virus enters the body of someone who is not infected, which can happen through direct contact with the blood or open sores of an infected person.  See http://www.cdc.gov/hepatitis/HBV/PDFs/HepBAtRisk-BW.pdf.

A review of the July 2012 opinion does not reflect that the VA examiner considered whether the Veteran's transferring of dead bodies involved direct contact with the blood or bodily fluids of deceased service members, as reported by the Veteran.  Some literature reports that the hepatitis B infection can live for up to a week outside of the body, which reflects that a dead soldier could still be infectious.  See http://hepatitis.about.com/od/questions/f/Virus_live.htm.  

In this case, the Veteran's only known risk factor for contracting hepatitis B involves his open skin exposure to blood and bodily fluids from deceased military members during body bag transfers.  VA's own questionnaire reflects that blood and contaminated body fluids are recognized risk factors for contracting hepatitis, and self-research by the Board reflects that the hepatitis B virus has the potential for living up to a week after the host body is deceased.  The VA medical opinion in July 2012 does not address these factors.  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hepatitis B is deemed to have been due to his inservice blood exposure.  38 U.S.C.A. § 5107(b).  The claim, therefore, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for hepatitis B is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


